Case: 1:18-cv-05369 Document #: 187 Filed: 09/02/20 Page 1 of 1 PageID #:4331

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                        Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 2, 2020:


         MINUTE entry before the Honorable Jeffrey Cummings: Telephonic status
conference regarding settlement held. Plaintiff shall submit by 2:00 p.m. today a response
to defendants' settlement offer letter that takes revises plaintiff's settlement demand in
light of the discussion of the financial and injunctive components of a potential settlement
agreement that occurred during the status conference. Defendants shall thereafter this
afternoon submit a response to plaintiff's revised settlement demand that contains a
financial offer and specifically responds to each element of plaintiff's proposed injunctive
relief. The parties shall submit a copy of their settlement letters to the Court's settlement
correspondence mailbox (Settlement_Correspondence_Cummings@ilnd.usco urts.gov) at
the time that their letters are served on the opposing side. The settlement conference set
for 1:00 p.m. on 9/3/20 will proceed as scheduled. Mailed notice (cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
